DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 objected to because of the following informalities:  claim 13 should be amended for clarity to recite “wherein each of the plurality of power receptacle panels resides adjacent a respective circuit interrupter similarly as the circuit interrupter with the externally accessible switch handle”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires that “only when the circuit interrupter is in the OFF position, is the power receptacle panel detachable from the housing”. However, dependent claim 2 recites:
wherein the first power receptacle panel is detachable from the power supply housing while the power supply system is in an ON state and with the at least one circuit breaker housed in the power receptacle panel in either the ON or OFF position.
The conflicting claim limitations render the claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11, 13-15, 17-18, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler (US 20020105230 A1) in view of Wu (CN 105321748 B). Foreign reference provided with IDS, translation attached.
As to claim 1, Ziegler discloses: A power supply system (Fig. 2A-17J) comprising: 
a housing 11(Fig. 2B) comprising power circuity therein (UPS device; par. 0039); 
a power receptacle panel 18 detachably coupled to the housing, wherein the power receptacle panel is electrically coupled to the power circuitry defining a power output path therebetween when the power receptacle panel is coupled to the housing (outlet receptacles; par. 0058); and 
a circuit interrupter 60 (par. 0059) provided at least partially in the housing.
Ziegler does not explicitly disclose:
the circuit interrupter… electrically coupled along the power output path between the power circuitry and the power receptacle panel, wherein the circuit interrupter comprises a switch handle that is externally accessible and configured to allow a user to move the switch 
wherein, only when the circuit interrupter is in the OFF position, is the power receptacle panel detachable from the housing.
However, par. 0059 of Ziegler discloses: an integrated circuit breaker opening 60 sized to receive a user-resettable circuit breaker.
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Ziegler, e.g., providing the circuit breaker in line with the power receptacle panel:
the circuit interrupter… electrically coupled along the power output path between the power circuitry and the power receptacle panel, wherein the circuit interrupter comprises an ON position of the circuit interrupter, where power is permitted to flow along the power output path from the power circuitry to the power receptacle panel, and an OFF position of the circuit interrupter, where power is prevented from flowing to the power receptacle panel;
in order to provide circuit breaker protection/control (turning on and off) of the power receptacle panel.
Further, Wu suggests
wherein the circuit interrupter 30 (Fig. 3A-3D) comprises a switch handle 420 (indirect handle) that is externally accessible and configured to allow a user to move the switch handle between an ON position of the circuit interrupter (normal/installed, with power provided to the 
wherein, only when the circuit interrupter is in the OFF position, is the module 10 detachable from the housing 20 (see par. 0062 of translation);
in order to allow hot-swapping of modules (par. 0061 of translation).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Ziegler as suggested by Wu, e.g., providing:
wherein the circuit interrupter comprises a switch handle that is externally accessible and configured to allow a user to move the switch handle between an ON position of the circuit interrupter, where power is permitted to flow along the power output path from the power circuitry to the power receptacle panel, and an OFF position of the circuit interrupter, where power is prevented from flowing to the power receptacle panel, 
wherein, only when the circuit interrupter is in the OFF position, is the power receptacle panel detachable from the housing;
in order to allow hot-swapping of power receptacle panels.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 3, the obvious modification of Ziegler in view of Wu above discloses: wherein the circuit interrupter resides in the housing adjacent the power receptacle panel (at least when installed (see par. 0059 of Ziegler and Fig. 3C of Wu).
As to claim 4, the obvious modification of Ziegler in view of Wu above discloses:
further comprising a second replaceable power receptacle panel that is interchangeably coupled to the housing in place of the first replaceable power receptacle panel, thereby allowing a hot swap of the second replaceable power receptacle panel for the first replaceable power receptacle panel (see obvious modification in claim 1 above, and par. 0061 of translation; Wu).
As to claim 5, the obvious modification of Ziegler in view of Wu above discloses:
further comprising a mechanical interlock (450 interlocking with 202; Fig. 3C; Wu) coupled to the switch handle 440, 420 (Fig. 3A) of the circuit interrupter and configured to move between (i) a first position associated with the ON position of the circuit interrupter whereby the mechanical interlock physically extends over a portion of the power receptacle panel to prevent the power receptacle panel from being detached from the housing (in the modification 450 of Fig. 3C of Wu will extend over at least a portion of the power receptacle panel to connect to the switch handle 420 through 440) and (ii) a second position associated with the OFF position of the circuit interrupter whereby the mechanical interlock is spaced apart from the power receptacle panel to permit the power receptacle panel to be detached from the housing (opening 202 is spaced apart from the panel, see Fig. 4C; Wu).
As to claim 6, the obvious modification of Ziegler in view of Wu above discloses:
wherein the power receptacle panel excludes an onboard battery for powering power receptacles thereon and is only energized to provide power to the power receptacles when 
The obvious modification of Ziegler in view of Wu above does not explicitly disclose:
wherein the power receptacle panel excludes a power cord for powering power receptacles thereon.
However, Wu discloses, wherein the module 10 (Fig. 3A-4D) excludes a power cord;
in order to provide a hot-swappable module and only power the module when installed (see par. 0060-0062 of translation).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Ziegler in view of Wu as suggested by Wu, e.g., providing:
wherein the power receptacle panel excludes an onboard battery and power cord for powering power receptacles thereon and is only energized to provide power to the power receptacles when installed in the power supply housing with the circuit interrupter in the ON position;
in order to provide a hot-swappable power receptacle panel module and only power the module when installed.
As to claim 7, the obvious modification of Ziegler in view of Wu above discloses:
wherein the housing 11 (Fig. 2B; Ziegler) comprises a compartment (internal compartment) that is adjacent the circuit interrupter (60 in Ziegler, 30, 300 in Wu) and that slidably receives the power receptacle panel (at least receives the internal components, e.g., outlet components, when 18 slides onto 32), and 
wherein the compartment comprises a recess that extends inwardly and further comprises a power connector, wherein the power connector is aligned with and configured to be electrically coupled to a connector extending from a rear wall of the power receptacle panel, thereby electrically coupling the power receptacle panel to the power circuitry when the circuit interrupter is in the ON position.
As to claim 8, the obvious modification of Ziegler in view of Wu above discloses:
wherein the power receptacle panel is capable of being detached from the housing when the power supply system is in an ON state and/or when at least a portion of the power output path is energized (par. 0061 of translation; Wu).
As to claim 9, the obvious modification of Ziegler in view of Wu above discloses:
wherein the switch handle defines the mechanical interlock (450 is an extension of switch handle 420 through 440; Fig. 3A-3D; Wu).
As to claim 11, the obvious modification of Ziegler in view of Wu above discloses:
wherein the power receptacle panel 18 (Fig. 2B; Ziegler) has a primary body with an interior compartment (interior side), a rectangular perimeter and a rectangular outer perimeter flange (around 54, generally rectangular) comprising spaced apart apertures 54, wherein the housing comprises a rectangular compartment (internal compartment) having a depth dimension and an adjacent housing outer wall with spaced apart apertures 52, wherein the rectangular compartment slidably receives the primary body (at least receives the internal components, e.g., outlet components, when 18 slides onto 32), and wherein fasteners extend through aligned apertures in the outer wall and the flange to attach the power receptacle panel to the housing (par. 0057).
As to claim 13, the obvious modification of Ziegler in view of Wu above does not explicitly disclose:
wherein the housing comprises a rear wall that is vertically oriented and comprises a plurality of spaced apart compartments, wherein the power supply system comprises a plurality of the power receptacle panels, one in each of the compartments, and wherein each of the plurality of power receptacle panels resides adjacent a respective circuit interrupter --similarly-- as the circuit interrupter with the externally accessible switch handle.
However, Wu suggests providing:
wherein the housing 20 (see Fig. 3A) comprises a rear wall that is vertically oriented and comprises a plurality of spaced apart compartments (above/below support plates 200), wherein the power supply system comprises a plurality of the modules (par. 0053), one in each of the compartments (at least one);
in order to provide a plurality of functional modules (par. 0053).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Ziegler in view of Wu as suggested by Wu, e.g., providing:
wherein the housing comprises a rear wall that is vertically oriented and comprises a plurality of spaced apart compartments, wherein the power supply system comprises a plurality of the power receptacle panels, one in each of the compartments, and wherein each of the plurality of power receptacle panels resides adjacent a respective circuit interrupter --similarly-- as the circuit interrupter with the externally accessible switch handle (e.g., multiples of the power receptacle panel as in claim 1 above);
in order to provide a plurality of hot-swappable power outlet receptacle panel modules.
As to claim 14, Ziegler discloses: A method (Fig. 2A-17J) of replacing a power receptacle panel 18 (par. 0061; Fig. 3A-3B) of an uninterruptable power supply (UPS) system (UPS device; par. 0039), the method comprising: 
providing a UPS system with a housing 11 comprising internal power circuitry (UPS device; par. 0039), a replaceable power receptacle panel held in an externally accessible compartment (open compartment corresponding to panel 18) of the UPS system.
Ziegler does not explicitly disclose:
 a mechanical interlock configured to block or unblock a portion of the power receptacle panel: 
moving a circuit interrupter in the housing adjacent the compartment to an OFF position to de-energize the replaceable power receptacle panel; 
moving the mechanical interlock to unblock the portion of the replaceable power receptacle panel; 
then removing the replaceable power receptacle panel from the compartment of the UPS system; 
then installing another replaceable power receptacle panel in the compartment of the UPS system; moving the circuit interrupter to an ON position to energize power receptacles of the other replaceable power receptacle panel; and 
moving the mechanical interlock to block a portion of the other replaceable power receptacle panel to prevent removal thereof when the circuit interrupter is in the ON position.
However, Wu suggests:
A method of replacing a replaceable module of 10 (Fig. 3A-3D) of a UPS system, the method comprising:

moving a circuit interrupter 300, 30 in the housing adjacent the compartment to an OFF position to de-energize the module (par. 0059-0062); 
moving the mechanical interlock to unblock the portion of the replaceable module (par. 0062); 
then removing the replaceable module from the compartment of the UPS system (hot-swapped, par. 0061); 
then installing another replaceable module in the compartment of the UPS system (hot-swapped, par. 0061); 
moving the circuit interrupter to an ON position to energize power receptacles of the other replaceable module (par. 0059-0060); and 
moving the mechanical interlock to block a portion of the other replaceable module to prevent removal thereof when the circuit interrupter is in the ON position (par. 0059-0060);
in order to provide hot-swapping of modules for maintenance or expansion (par. 0061).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the method of Ziegler as suggested by Wu, e.g., modifying the replaceable power receptacle panels to be hot-swappable modules:
a mechanical interlock configured to block or unblock a portion of the power receptacle panel: 
moving a circuit interrupter in the housing adjacent the compartment to an OFF position to de-energize the replaceable power receptacle panel; 

then removing the replaceable power receptacle panel from the compartment of the UPS system; 
then installing another replaceable power receptacle panel in the compartment of the UPS system; moving the circuit interrupter to an ON position to energize power receptacles of the other replaceable power receptacle panel; and 
moving the mechanical interlock to block a portion of the other replaceable power receptacle panel to prevent removal thereof when the circuit interrupter is in the ON position;
in order to allow hot-swapping of the replaceable power receptacle panels for maintenance or expansion.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 15, the obvious modification of Ziegler in view of Wu above discloses:
 wherein (i) the step of moving the circuit interrupter to the OFF position and the step of moving the mechanical interlock to unblock the portion of the replaceable power receptacle panel are concurrently carried out whereby movement of a handle of the circuit interrupter to the OFF position automatically moves the mechanical interlock to unblock the portion of the replaceable power receptacle panel and (ii) the step of moving the circuit interrupter to the ON position and the step of moving the mechanical interlock to block the portion of the replaceable 
As to claim 17, the obvious modification of Ziegler in view of Wu above discloses:
wherein the step of moving the mechanical interlock to block a portion of the other replaceable power receptacle panel comprises moving the mechanical interlock in response to movement of a switch handle of the circuit interrupter to place the mechanical interlock over a portion of the replaceable power receptacle panel when the circuit interrupter is in the ON position to prevent removal of the replaceable power receptacle panel from the compartment (in 
As to claim 18, the obvious modification of Ziegler in view of Wu above discloses:
wherein the mechanical interlock is defined by or affixed to an arm of a switch handle of the circuit interrupter and moves between blocked and unblocked positions in response to movement of the switch handle of the circuit interrupter between ON and OFF positions to automatically block and unblock the power receptacle panel (see Fig. 3C and 4C; Wu).
As to claim 21, Ziegler discloses: A power supply system (Fig. 2A-17J) comprising: 
a housing 11(Fig. 2B);
power circuity therein (UPS device; par. 0039); 
a replaceable (at least with a panel from another unit) receptacle panel 18 removably  coupled (par. 0061; Fig. 3A-3B) to the housing;
a circuit interrupter 60 (par. 0059) provided at least partially in the housing.
Ziegler does not explicitly disclose:
wherein the circuit interrupter is electrically coupled between the power circuitry and the replaceable receptacle panel, wherein the circuit interrupter includes a switch handle that is externally accessible and configured to allow a user to move the switch handle between an ON position, where power is permitted to flow from the power circuitry to the replaceable receptacle panel, and an OFF position, where power is prevented from flowing to the replaceable receptacle panel; and
an interlock coupled to the switch handle, 
wherein, when the switch handle of the circuit interrupter is in the OFF position, the replaceable receptacle panel is removable from the housing, and wherein, when the switch 
However, par. 0059 of Ziegler discloses: an integrated circuit breaker opening 60 sized to receive a user-resettable circuit breaker.
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Ziegler, e.g., providing the circuit breaker in line with the power receptacle panel:
wherein the circuit interrupter is electrically coupled between the power circuitry and the replaceable receptacle panel, wherein the circuit interrupter includes… an ON position, where power is permitted to flow from the power circuitry to the replaceable receptacle panel, and an OFF position, where power is prevented from flowing to the replaceable receptacle panel; 
in order to provide circuit breaker protection/control (turning on and off) of the power receptacle panel.
Further, Wu suggests
wherein the circuit interrupter 30 (Fig. 3A-3D) comprises a switch handle 420 (indirect handle) that is externally accessible and configured to allow a user to move the switch handle between an ON position of the circuit interrupter (normal/installed, with power provided to the module; par. 0060 of translation), and an OFF position of the circuit interrupter (depressing 300 and disconnecting power from the module; par. 0062 of translation), and
an interlock (450 interlocking with 202; see Fig. 3C) coupled to the switch handle, 
wherein, when the switch handle of the circuit interrupter is in the OFF position, the replaceable module 10 is removable from the housing 20 (see par. 0062 of translation), and 
in order to allow hot-swapping of modules (par. 0061 of translation).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Ziegler as suggested by Wu, e.g., providing:
wherein the circuit interrupter includes a switch handle that is externally accessible and configured to allow a user to move the switch handle between an ON position, where power is permitted to flow from the power circuitry to the replaceable receptacle panel, and an OFF position, where power is prevented from flowing to the replaceable receptacle panel; and
an interlock coupled to the switch handle, 
wherein, when the switch handle of the circuit interrupter is in the OFF position, the replaceable receptacle panel is removable from the housing, and wherein, when the switch handle of the circuit interrupter is in the ON position, the interlock prevents removal of the replaceable receptacle panel from the housing;
in order to allow hot-swapping of replaceable receptacle panels.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 22, the obvious modification of Ziegler in view of Wu above does not explicitly disclose:

However, Wu discloses:
wherein the housing 20 (Fig. 3A) defining at least one compartment (above and below support panels 200) that contains a connector (inherently required) and the replaceable module 10 includes a panel connector (inherently required) that is detachably coupled to the connector in the compartment.
Wu must inherently possess a connector and a panel connector as claimed in order to make/break an electrical connection during hot-swapping of the modules (as described in par. 0059-0062).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Ziegler in view of Wu as suggested by Wu, e.g., providing:
wherein the housing defining at least one compartment that contains a connector and the replaceable receptacle panel includes a panel connector that is detachably coupled to the connector in the compartment;
in order to make/break an electrical connection during hot-swapping of the replaceable receptacle panels.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 23, the obvious modification of Ziegler in view of Wu above discloses:
wherein the power circuitry is electrically coupled to the connector in the compartment defining a power output path therebetween (see obvious modifications above, for powering the receptacle panel).
As to claim 24, the obvious modification of Ziegler in view of Wu above discloses:
 wherein the replaceable receptacle panel is capable of being removed from the housing when the switch handle of the circuit interrupter is in the OFF position and when the UPS system is in an ON state (e.g., hot-swapping, see par. 0059-0062 of translation; Wu).
As to claim 25, the obvious modification of Ziegler in view of Wu above discloses:
wherein the replaceable receptacle panel is capable of being removed from the housing when the switch handle of the circuit interrupter is in the OFF position and when at least a portion of the power output path is energized (e.g., hot-swapping, see par. 0059-0062 of translation; Wu).

Allowable Subject Matter
Claims 19-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 19-20, the allowability resides in the overall structure of the device as recited in independent claim 19, and at least in part, because claim 19 recites the following limitations: 
“a circuit interrupter provided at least partially in the housing adjacent to the replaceable receptacle panel and electrically coupled along the power output path between the connector in the compartment and the power circuitry, wherein the circuit interrupter comprises a switch handle that is externally accessible and configured to allow a user to move the switch handle between an ON position, where power provided along the power output path is uninterrupted, and an OFF position, where power along the load output path is interrupted to electrically isolate the replaceable receptacle panel from the power circuitry”.
Davis (US 20170373528 A1), Rohlfing (US 20040027768 A1), Cheng (US 7573232 B2), and Ewing (US 9531215 B2) disclose conventional power supply systems.
None of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above limitations in combination with the remaining claim elements.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 10, 12, and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 10, 12, and 16, the allowability resides in the overall structure of the device/entirety of the method as recited in the dependent claims 10, 12, and 16, including all of the limitations of their base claims and intervening claims, and at least in part, because claims 10, 12, and 16 recite the following limitations: 
wherein the mechanical interlock includes a blocking portion comprising a first planar segment in a first plane that merges into a second planar segment that is parallel and in a second plane, and wherein the second planar segment is shorter than the first planar segment.
12. The power supply system of Claim 5, wherein, in the first position, a portion of the mechanical interlock abuts an outer perimeter portion of the power receptacle panel.
16. The method of Claim 14, wherein the replaceable power receptacle panel has a back side with a connector, the method further comprising mating the connector with an aligned receiving connector in the compartment to couple the power receptacle panel to a power output path defined between the aligned receiving connector and the internal power circuitry when the circuit interrupter is in the OFF position.
None of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above claimed elements, in combination with the remaining claim limitations.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB R CRUM/            Examiner, Art Unit 2835